EXHIBIT 10.1

SECOND AMENDMENT
TO GROUND LEASE AGREEMENT

 

     THIS AMENDMENT made as of the 5th day of January, 2007, between RENSSELAER
POLYTECHNIC INSTITUTE, a New York Educational Corporation with an office at 100
Jordan Road, Troy, NY 12180 ("Landlord"), and MAPINFO REALTY LLC, a New York
limited liability company having its corporate office at 1 Global View, Troy, NY
12180 ("Tenant") (collectively the "Parties")

R E C I T A L S

Landlord and MapInfo Corporation have entered into a certain Ground Lease
Agreement dated January 31, 2001 and amendment thereto dated November 20,
2001("Ground Lease") covering Lot 21B Global View in the Rensselaer Polytechnic
Park, North Greenbush, New York, a memorandum of which is recorded in the
Rensselaer County Clerk's Office on August 17, 2001 in Roll 274 Frame 1576.
MapInfo Corporation has assigned its interest in the Lease to Tenant pursuant to
a certain Assignment and Assumption of Lease Agreement dated December 21, 2001
and recorded in the Rensselaer County Clerk's Office on January 7, 2002. Except
as otherwise set forth in this Amendment the defined terms as set forth in the
Ground Lease are incorporated herein. Simultaneous with the execution of this
Amendment, Tenant will have purchased from Landlord the Existing Building on the
land known as Lot 21A Global View in the Rensselaer Polytechnic Institute
Technology Park, North Greenbush, New York ("Land") and the Parties hereto
desire to incorporate the Land to be part of the Premises under the Ground Lease
covering Lot 21B Global View in the Rensselaer Polytechnic Institute Technology
Park, North Greenbush, New York and to further amend the Ground Lease as
hereinafter set forth such that the existing buildings located on Lots 21A and
21B Global View in the Rensselaer Polytechnic Institute Technology Park, North
Greenbush, New York, both owned by Tenant will be subject to the terms and
provisions of the Ground Lease as amended by this Amendment.

     NOW, THEREFORE

, in consideration of the additional Base Rent in the amount of One Million
Eight Hundred Three Thousand Three Hundred Sixty and 00/100 U.S. Dollars
($1,803,360.00) in hand paid by Tenant to Landlord, the foregoing recitals and
the mutual covenants and agreements hereinafter set forth and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:



 1. In addition to Lot 21B Global View consisting of 16.192 acres as described
    in Exhibit "A" as amended, from and after the date hereof, the Premises as
    defined in Section 1.01 of the Ground Lease shall include the premises known
    as Lot 21A Global View in the Rensselaer Polytechnic Institute Technology
    Park, North Greenbush, New York, as more particularly described in Exhibit
    "A-1" attached hereto.
 2. The Expiration Date for the Initial Term is revised to June 30, 2053.
 3. Section 3.01 is hereby amended to include the following words at the end of
    such section: "provided, however, during the school year beginning in
    September 2007 and ending in June 2008 (the "2007-2008 School Year"), the
    Premises may be used by Tenant or any lessee of Tenant as classroom space
    for the education and training of up to 50 high school students comprising
    the "Tech Valley High School". The Premises may not be used for classroom
    space after the 2007-2008 School Year unless Tenant and Landlord mutually
    agree in writing. Notwithstanding the foregoing, the Premises may be used as
    administrative office space for the Tech Valley High School at the
    discretion of Tenant.
 4. Section 4.01 is amended to include the following: Tenant shall also pay to
    Landlord, without offset or abatement the sum of $1,803,360.00 as
    "Additional Base Rent" for the Initial Term of the Lease deemed applicable
    to the ground leasing of Lot 21A Global View. Such Additional Base Rent is
    based on a rent of $130,000 per acre and a parcel size of 13.872 +/- acres.
 5. From and after the date thereof, Improvements shall be deemed to include the
    building located on Lot 21A Global View.
 6. The terms and provisions of Section 5.01, 5.03, 5.04 and 5.05 of the Ground
    Lease are deemed to have been satisfied.
 7. Tenant shall have the right, but otherwise in accordance with the terms and
    provisions of Article 22, to mortgage its leasehold interest in the building
    on Lot 21B and Lot 21B or the building on Lot 21A and Lot 21A under separate
    financing or jointly, and Landlord agrees to execute such estoppel
    certificates and recognition agreements as such Leasehold Mortgagee may
    reasonably require.
 8. Section 22.04 is hereby amended to add this subparagraph (d). The Landlord
    shall be a necessary party defendant in any action to foreclose or otherwise
    enforce a Leasehold Mortgage against the Premises and the Improvements
    thereon, including but not limited to all buildings, but solely for the
    purposes of providing Landlord with copies of all of the papers and
    proceedings in any such action and the right and opportunity, but not the
    obligation, to redeem for itself, prior to any foreclosure sale, deed in
    lieu of foreclosure or the like, the Leasehold Mortgage and with any such
    redemption take an assignment of the Leasehold Mortgage, the Note secured
    thereby and all other security for such Note. By being made a party
    defendant to any such action, Landlord's rights in the Premises, the
    Improvements and under this Lease shall not, in any way, be diminished.
 9. In all other respects the Ground Lease is hereby ratified and confirmed.

     IN WITNESS WHEREOF

the Parties hereto have caused this Amendment to be executed by their duly
authorized officers as of the day and year first above set forth.



 

 

 



RENSSELAER POLYTECHNIC INSTITUTE

 

 

By_/s/ Shirley Ann Jackson__________________

MAPINFO REALTY LLC

 

By: MAPINFO CORPORATION

Its Sole Member

By_/s/ K. Wayne McDougall__________________

 

 

MAPINFO CORPORATION

 

By_/s/ K. Wayne McDougall_________________



 

State of New York     )
County of Rensselaer) ss.:

     On the 21st day of December in the year 2006 before me, the undersigned,
personally appeared Shirley Ann Jackson, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s)
is(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

                                   ____/s/ Charles F. Carletta__________
                                             Notary Public

State of New York     )
County of Rensselaer) ss.:

     On the 5th day of January in the year 2007 before me, the undersigned,
personally appeared K. Wayne McDougall, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s)
is(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

                                   ___/s/ Matthew P. Hoff___________
                                             Notary Public

State of New York     )
County of Rensselaer) ss.:

     On the 5th day of January in the year 2007 before me, the undersigned,
personally appeared K. Wayne McDougall, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s)
is(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

                                   ___/s/ Matthew P. Hoff_____________
                                        Notary Public

 

 

3690-06 Second Amendment/L

10/24/06